Citation Nr: 0210824	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  94-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(Entitlement to service connection for peripheral neuropathy, 
a skin condition, and a chronic liver condition, as a result 
of exposure to herbicides, are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.

The veteran's claim of entitlement to service connection for 
PTSD, was previously before the Board in March 1996.  At that 
time, the claim was remanded for further development and 
adjudication.  The matter is now ready for appellate 
disposition.

During the pendency of this appeal, the veteran filed claims 
of entitlement to service connection for peripheral 
neuropathy, chronic liver condition, and a skin condition.  
He hired a private attorney to represent him solely regarding 
the aforementioned issues.  Thus, pursuant to Board policy 
directives, they are the subject of a separate decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's alleged in-service stressors remain 
unverified.


CONCLUSION OF LAW

 PTSD was not incurred in or aggravated during service, nor 
may it be presumed to have so incurred. 38 U.S.C. § 1110, 
5103A, 5107 (2002); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA as 
noted in the March 2002 Supplemental Statements of the Case.  
The veteran has been placed on notice of the law and 
regulations pertinent to his claim.  In addition, he has been 
informed of the evidence necessary to substantiate his claim, 
to include in letters dated March 1996, September 1996, 
February 1998, September 2001, and December 2001. See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Further notice of this information would be both 
redundant and unnecessary. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran claims he is entitled to service connection for 
PTSD. Service connection for PTSD requires a diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 
Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). If 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  In an April 1996 PTSD 
questionnaire, the veteran listed the following stressors: on 
an unknown date, men were brought in a medi-vac after being 
ambushed and he saw the platoon sergeant missing both legs, 
as well as with metal pellets in his face and chest; in 
November 1970 he was forced to go into the field though he 
felt insecure and had been subject to racism; and on 
Christmas in 1970, his base came under fire and he was forced 
to defend the berm without weapons. 

Service medical records are devoid of any treatment for or 
complaints of PTSD or any psychiatric disorder.  The earliest 
post-service diagnosis of PTSD of record is dated October 
1992.  Prior to this, the veteran had been diagnosed with 
passive aggressive personality with anxiety and depressive 
features.  Various outpatient treatment records dated between 
January 1974 and October 1995 contain complaints of 
depression and anxiety, as well as notations indicating PTSD.  
Upon VA examination in February 1993, the veteran was 
diagnosed with depression, not otherwise specified, with 
paranoid and hypochondriacal features.  

Pursuant to a March 1996 Board remand, the veteran was 
afforded a VA examination in April 1997.  The examiner 
diagnosed the veteran with psychosis, not otherwise 
specified.  A May 1998 VA examination diagnosed the veteran 
with PTSD, based on a history provided by the veteran.  The 
veteran was again diagnosed with PTSD upon VA examination in 
July 2001. In a July 2001 addendum, the examiner stated that 
he relied on the history given by the veteran. 

In the instant case, while it is noted that the medical 
evidence of record contains diagnoses of PTSD, the Board is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history. See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Even if the Board were 
to concede a diagnosis of PTSD, the veteran has not provided 
credible supporting evidence that the in-service stressors 
occurred or that he engaged in combat with the enemy. 
38 C.F.R. § 3.304(f).  

A February 1998 response from the US Armed Services Center 
for Research of Unit Records (USACRUR), indicates that unit 
histories and an extract of an Operational Report-Lessons 
Learned of the 2nd Battalion, 8th Cavalry, revealed that both 
sides were under a truce for Christmas 1970 and the next 
activity did not occur until December 28, 1970. They further 
indicated that they would have to be provided with specific 
information, i.e. dates, names, unit assignments, and 
description of the incident, for any future searches.  Thus, 
the veteran's stressors provided in April 1996 remain 
unverified.

While the Board notes there was some question as to whether 
the veteran had provided a specific name upon VA examination 
in July 2001 and thus, the need for further development, the 
veteran in a December 2001 Report of Contact indicated that 
he did not have any further information.  In a statement 
received in January 2002, the veteran further indicated that 
he never mentioned the name, but the doctor took it upon 
himself and provided the information.  As the veteran's 
stressors have not been verified, a link has not been 
established between the veteran's current symptoms and any 
in-service stressors.

Therefore, the preponderance of the evidence is against his 
claim for service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  


ORDER

Entitlement to service connection for PTSD is denied.  


		
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

